DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 09/21/2021.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 09/14/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Wingfors) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilam et al. (US PGPUB 2016/0378638) hereinafter Eilam, in view of Wood et al. (US PGPUB 2005/0086246) hereinafter Wood, in view of Wingfors et al. (US PGPUB 2015/0347282) hereinafter Wingfors, and in view of Ghandehari et al. (Identifying Failure-Inducing Combinations in a Combinatorial Test Set, IEEE Fifth International Conference on Software Testing, Verification and Validation Workshop on CT, 2012) hereinafter Ghandehari.

Per claim 1, Eilam discloses “a method comprising: generating, by a testing system, a plurality of test cases for testing the SUT, the plurality of test cases generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes” (paragraphs [0030[0031]; generating a plurality of test cases based on a user specified test coverage level, and user specified test parameters); “recording, by the testing system, a first difference vector by executing the plurality of test cases on a baseline system, and monitoring performance parameters of the baseline system before and after executing the plurality of test cases, wherein the first difference vector comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the baseline system from before and after the execution of a corresponding test case” (paragraphs [0043][0044]; test cases comprise of tasks are executed on a system, a pre-state snapshot is recorded before each task execution, and a post-state snapshot is recorded after each task execution, the two snapshots are saved as a key-value pair, which contains the difference records of system parameters before and after execution of a test case).
While Eilam discloses saving the difference records of system parameters before and after execution of a test case on a test system, Eilam does not explicit teach “the baseline system is different from the SUT”, “recording, by the testing system, a second difference vector by executing the plurality of test cases on the SUT and monitoring performance parameters of the SUT before and after executing the plurality of test cases, wherein the second difference vector also comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the SUT from before and after the execution of a corresponding test case; identifying, by the testing system, an outlier performance record from the second difference vector by comparing the hardware usage metrics from first difference vector and the hardware usage metrics from the second difference vector”. However, Wood suggests (claims 1, 4-7; paragraphs [0054][0029][0034][0037]; selecting two snapshots of performance statistics (parameters) of a system over a specified time period (i.e. before and after test execution); the performance statistics include file access statistics (file read, i.e. hardware usage metrics); determine the difference values (difference vector) of the performance statistics between the two snapshots, use their performance statistics as a baseline for comparison purpose; determine current performance statistics of a system (SUT, two more snapshots of performance statistics over the specified time period, and their differences); comparing the current performance statistics (second difference vector) to the performance statistics (difference vector) of a baseline, if the result is over a threshold (an outlier), generate an alert; the baseline system is used for comparison purpose with the current SUT; the current SUT may contain different software version, number of CPU and other configuration which are different from the baseline system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Eilam and Wood to compare performance statistics (difference vector) of a system under test to performance statistics (difference vector) of a baseline to determine if there is any outlier performance record, which may cause system error or system slowdown (this would help an admin to maintain system performance and resolve system problems). 
Eilam discloses recording performance parameters of a system executing test cases, but does not explicitly teach “the performance parameters comprising hardware usage metrics of each of the plurality of test cases; wherein the outlier performance record represents a test case that has different hardware usage metrics on the SUT and the baseline system”. However, Wingfors suggests “the performance parameters comprising hardware usage metrics of each of the plurality of test cases; identifying, by the testing system, an outlier performance record from the second difference vector by comparing the hardware usage metrics from first difference vector and the hardware usage metrics from the second difference vector, wherein the outlier performance record represents a test case that has different hardware usage metrics on the SUT and the baseline system” (claim 1; paragraphs [0011][0012][0027][0037][0082]; executing a plurality of performance tests on multiple target devices (SUT) with different configurations; the performance tests record memory usage and other resource usage (hardware usage metrics); the results of a performances test (for SUT) are compared to baseline results, and are presented to a user as a graph; a test is indicated as failed (outlier) if it exceeds a maximum standard deviation based on baseline results (different hardware usage metrics)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Eilam, Wood and Wingfors to record and compare hardware usage metrics of a system under test to hardware usage metrics of a baseline to determine if there is any outlier record (i.e. excessive resource consumption) which may cause system error or system slowdown (this would help an admin to maintain system performance and resolve system problems). 
Eilam also does not explicitly teach “determining, by the testing system, a root cause of the soft failure of the SUT by analyzing the test case corresponding to the outlier performance record”. However, Ghandehari suggests the above (abstract; page 1, right column, first 3 paragraphs; identifying failure inducing parameter combinations (root cause) in a combinatorial test set, analyzing a set of test cases, identify suspicious combinations of parameters in test cases, and rank them based on their likelihood of fault inducing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Eilam, Wood, Wingfors and Ghandehari to utilize Ghandehari’s method of locating fault to analyze test cases with outlier performance record (suspicious test cases) to identify failure inducing parameter combinations (root cause), so a user can determine the cause of a fault and to work a solution to the fault.
	
wherein each of the plurality of attributes has a set of possible values and wherein the coverage model defines possible combinations of values of the attributes as covered by the plurality of tests” (paragraphs [0030[0031][0079]; generating a plurality of test cases based on a user specified test coverage level; a user may specify a full coverage in which each possible execution path is tested (i.e. all possible combination of values)). Ghandehari also discloses (page 1, left column, first paragraph; combinatorial test to include t-way combinations of parameters to test all possible combinations for t parameters).

Per claim 3, Eilam further suggests “wherein the coverage model is a functional coverage model of the SUT” (paragraphs [0030[0031][0079]; generating a plurality of test cases based on a user specified test coverage level; a user may specify a full coverage in which each possible execution path is tested (i.e. all possible functions are tested)). Ghandehari also discloses (page 1, left column, first paragraph; combinatorial test to include t-way combinations of parameters to test all possible combinations for t parameters).

Per claim 4, Eilam further suggests “wherein the plurality of tests is generated using combinatorial test design (CTD)” (paragraphs [0030[0031][0079]; generating a plurality of test cases based on a user specified test coverage level; a user may specify a full coverage in which each possible execution path is tested (i.e. all possible combination of values)). Ghandehari further suggests “wherein the plurality of tests is generated using combinatorial test design (CTD), and wherein analyzing the test case comprises using inverse CTD” (page 1, left column, first paragraph; combinatorial test to include t-way combinations of parameters to test all possible combinations for t parameters; abstract; page 1, right column, first 3 paragraphs; identifying failure inducing parameter combinations (root cause) in a combinatorial test set, analyzing a set of test cases, identify suspicious combinations of 

Per claim 7, Wood further suggests “wherein the outlier performance record is identified using a set of predetermined thresholds, wherein each predetermined threshold is associated with a performance parameter that is recorded in the performance records” (claims 1, 4-7; paragraphs [0008] [0033][0034][0054]; comparing the current performance statistics (second difference vector) to the performance statistics (difference vector) of a baseline, if the result is over user set threshold values, generate an alert; performance statistics include memory access record).

Claims 8-11 and 14 are rejected under similar rationales as claims 1-4 and 7.
Claims 15-17 and 20 are rejected under similar rationales as claims 1-2, 4 and 7.

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eilam, in view of Wood, in view of Wingfors, in view of Ghandehari, and in view of Bicheno et al. (US PGPUB 2008/0046791) hereinafter Bicheno.

Per claim 5, Eilam does not explicitly teach “executing the plurality of tests on a baseline system; recording a performance parameter of each of the plurality of the tests; and selecting a first test from the plurality of tests in the minimal set of tests based on the performance parameter exceeding the predetermined performance threshold”. However, Bicheno suggests the above (claims 1-4; executing a set of tests to obtain a result vector, comparing the result vector to expected result vector (threshold), select a subset of tests to execute based on the comparison (selecting a test specifically for 

Per claim 6, Bicheno further suggests “wherein the performance parameter is one or more from a group consisting of processor usage, memory usage, network usage, disk usage, execution time, and combinations thereof” (paragraph [0025]; performance matrix includes message processing rate). Wingfors also suggests “wherein the performance parameter is one or more from a group consisting of memory usage” (paragraph [0011]).

Claims 12-13 are rejected under similar rationales as claims 5-6.
Claims 18-19 are rejected under similar rationales as claims 5-6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193